Exhibit 10.23

CONSULTING SERVICES AGREEMENT

THIS CONSULTING SERVICES AGREEMENT (this “Agreement”) is entered into as of the
10th day of January, 2012, by and between SEMGROUP CORPORATION, a Delaware
corporation (“SemGroup”) and David B. Gorte. SemGroup and its direct and
indirect subsidiaries and its affiliates are sometimes collectively referred to
herein as (the “Company”).

WITNESSETH:

WHEREAS, Consultant has experience and expertise in providing business
development expertise relating to SemGroup’s corporate business development
efforts requested by SemGroup’s management; and

WHEREAS, the Company wishes to obtain certain services from Consultant in
connection with its operations and Consultant is willing to provide such advice
and assistance to the Company on the terms specified herein.

NOW, THEREFORE, for and in consideration of the premises and the mutual promises
and covenants hereinafter set forth, the parties hereto agree as follows:

1. SERVICES TO BE PERFORMED. The services to be provided by Consultant shall
consist of assisting the corporate business development team with various growth
projects by providing consulting services, including, without limitation, data
and advice regarding economic fundamentals, transaction structuring, analysis
and financing; assisting in transaction and contract negotiation and providing
commodity price hedging advice (collectively, the “Services”). All of the
Services shall be rendered at the request and under the general direction of
Norm Szydlowski, SemGroup’s CEO or Tim O’Sullivan, SemGroup’s Vice President of
Corporate Planning and Strategic Initiatives. Subject to Paragraph 10 below,
SemGroup will cause the Company to provide Consultant such information about the
business activities of the Company as Consultant may reasonably require in order
to carry out the Services.

2. STANDARD OF PERFORMANCE. All of the Services will be performed by Consultant
with a level of skill and care generally exercised by other professional
consultants engaged in performing the same or similar services. In performing
the Services, Consultant will cooperate fully and completely with the CEO and VP
of Corporate Planning and Strategic Initiatives of SemGroup Corporation and
other personnel of the Company as requested by such persons and comply fully
with all applicable laws.

3. RELATIONSHIP. The relationship between SemGroup and Consultant shall be that
of independent contractors and Consultant shall not be or be deemed to be a
partner, agent or employee of SemGroup or any of its affiliates. Consultant
shall not be eligible to participate in any employee pension, insurance,
medical, retirement or other fringe benefit plan of SemGroup or any of its
affiliates on account of the provision of Services pursuant to this Agreement.

 

1



--------------------------------------------------------------------------------

4. TERM. This Agreement shall become effective on February 2, 2012 and shall
terminate on December 31, 2012, unless earlier terminated in accordance with
Paragraph 13 hereof or unless extended by the mutual agreement of the parties
hereto.

5. AVAILABILITY. Consultant shall use reasonable efforts to be available, on a
non-exclusive basis, to perform the Services for SemGroup on a project basis,
subject to other business and personal commitments. The Company will not require
Consultant to be available on a full-time basis. Nothing in this Agreement shall
prevent Consultant from entering into other business arrangements, including
other consulting services, for other persons or entities, provided that such
arrangements do not conflict with the Services to be provided hereunder.
Consultant shall use reasonable efforts to provide SemGroup at the end of each
month a schedule of his anticipated availability to perform Services for the
upcoming month.

6. COMPENSATION. SemGroup shall pay Consultant $175 for each hour worked in
connection with providing the Services, which shall be payable monthly in
arrears. Consultant will invoice SemGroup for the Services performed, along with
reasonable detail regarding the Services provided, no later than 30 days
following the last day of the month in which Services were provided. SemGroup
shall remit payment for the Services and reasonable expenses within 30 days of
receipt of such invoice from the Consultant. SemGroup shall pay Consultant
$87.50 for each hour of travel time, including without limitation, from
Consultant’s address as noted herein, to and from any location requested by
SemGroup.

7. EXPENSES AND FACILITIES. SemGroup shall reimburse Consultant for all
reasonable business expenses, including, without limitation, reasonable travel
expenses paid or incurred by Consultant directly in connection with the
performance of the Services. In addition, when it is required that the
Consultant work out of the Tulsa office, SemGroup shall make available to
Consultant without charge appropriate office space, office equipment,
secretarial assistance, parking and communications equipment at the Company’s
offices in Tulsa, Oklahoma. SemGroup shall make available to Consultant at no or
nominal cost such data available to SemGroup related to the Services as
reasonably requested by Consultant.

8. TAXES. Consultant will pay, be fully responsible for and indemnify SemGroup
and its affiliates against taxes attributable to the compensation payable to
Consultant hereunder, including, without limitation, income, unemployment,
social security and medicare taxes.

9. INDEMNIFICATION. SemGroup will indemnify Consultant and hold Consultant
harmless from and against any and all expense or liability (including, but not
limited to, attorneys’ fees and expenses) which arises as a result of any claim
or liability relating to Consultant’s provision of the Services, provided such
liability is not as a result of Consultant’s negligence, willful misconduct or
failure to comply with the provisions of this Agreement. This indemnification
shall survive the termination of this Agreement.

10. CONFIDENTIALITY. Except with SemGroup’s prior written consent or as
otherwise required or allowed by law, Consultant will hold in confidence, not
disclose to any other person or entity or use for Consultant’s own personal
benefit or the benefit of any other person or entity all information regarding
the Company, its employees and the business activities

 

2



--------------------------------------------------------------------------------

conducted by the Company, which Consultant obtains or becomes aware of during
the course of providing Services, unless such information has become publicly
available other than as a result of a breach of this Agreement by Consultant.
The requirements of this Paragraph 10 shall survive expiration or termination of
this Agreement for a period of two (2) years.

11. COMPLIANCE WITH LAWS AND RULES. The Parties acknowledge that SemGroup and
all of its employees, officers, directors and representatives are subject to the
United States Foreign Corrupt Practices Act (“FCPA”) and that, accordingly, all
of Consultant’s activities under or in connection with this Agreement are
subject to the requirements of the FCPA. Consultant warrants that it has read
and understands the full text of the Anti-Corruption Policy issued by SemGroup
dated August, 2011 (the “Policy”) and the Code of Business Conduct and Ethics
issued by SemGroup dated August, 2011 (the “Code”). Consultant further warrants
and agrees that it and all who act on its behalf will fully and faithfully
comply with all requirements of the FCPA, the Policy and the Code, as the same
may hereafter be amended from time to time, in connection with all of its
activities under or in respect of this Agreement. Specifically, Consultant
warrants and agrees that neither it nor anyone acting on its behalf will pay,
offer to pay or give anything of value to any government official, political
party or political candidate, any public international organization official or
any other person with the knowledge that the payment, promise or gift, in whole
or in part, will be passed on to any of the foregoing in order to influence an
official act or decision that will assist SemGroup or Consultant in securing an
improper advantage or in obtaining or retaining business or in directing
business to any other person or entity. Consultant acknowledges that no
employee, officer or other representatives of SemGroup is authorized to waive
Consultant’s compliance with this Paragraph 11.

12. Intentionally Deleted

13. TERMINATION. Either party may terminate this Agreement for cause with
immediate effect if the other party fails to comply with its obligations under
this Agreement and does not cure such failure within five (5) business days
after notice of such failure has been provided. In addition, either party may
terminate this Agreement earlier upon thirty (30) days’ prior written notice to
the other party. In the event of termination under this Paragraph 13, SemGroup
shall pay Consultant the compensation, if any, due under Paragraph 6 and any
amounts for which Consultant is entitled to reimbursement under Paragraph 7
through the date of termination.

14. NOTICES. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be effective upon delivery to the party at the
party’s address or facsimile number stated herein. Either party may change such
party’s address stated herein by giving notice of the change in accordance with
this Paragraph 14.

 

If to SemGroup:    SemGroup Corporation.    Two Warren Place    6120 South Yale
Avenue, Suite 700    Tulsa, OK 74136-4216    Facsimile: (918) 524-8687    Attn:
Candice Cheeseman

 

3



--------------------------------------------------------------------------------

If to Consultant:    David B. Gorte                2614 Sutton Court    Houston,
TX 77027            

15. ASSIGNMENT. All rights and obligations herein contained shall inure to the
benefit of and be binding upon SemGroup, Consultant, their successors and their
permitted assigns. Consultant shall not assign any rights or obligations under
this Agreement without the prior written consent of SemGroup.

16. GOVERNING LAW. This Agreement shall be governed and construed in accordance
with the laws of the State of Oklahoma, United States of America, excluding any
conflict of law or other provisions referencing the laws of another
jurisdiction.

17. ENTIRE AGREEMENT AND WAIVER. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes any other understanding entered into by or on account of the parties
with respect to the subject matter hereof to the extent inconsistent herewith.
This Agreement may not be changed, modified or amended except in writing signed
by the parties hereto. The failure of either party to exercise any rights under
this Agreement for a breach thereof shall not be deemed to be a waiver of such
rights or a waiver of any subsequent breach.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

CONSULTANT   SEMGROUP CORPORATION By:  

/s/ David B. Gorte

  By:  

/s/ Norman Szydlowski

Name:   David B. Gorte   Name:   Norman Szydlowski     Title:   President and
CEO

 

4